Citation Nr: 1453069	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 decision, the Board denied an initial rating in excess of 10 percent for PTSD prior to March 26, 2010, and a rating in excess of 30 percent for PTSD thereafter.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion to Vacate and Remand the Board's decision.  In an August 2013 Order, the Court granted the motion of the parties, vacated the November 2012 Board decision, and remanded the case to the Board.

In April 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ).  In an August 2014 rating decision, the AOJ granted an initial rating for PTSD of 30 percent effective the date of service connection, but denied an initial rating higher than 30 percent for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since the August 17, 2009, effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with general functioning satisfactory, and routine behavior, self-care, and conversation normal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and effective date and in an October 2009 letter.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service records and VA medical records have been obtained.  Also, he was provided VA examinations of his PTSD in December 2009 and May 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the outstanding VA treatment records, including the entirety of a March 11, 2009, treatment record, and the May 2014 VA examination report that adequately answered the Board's questions and provided the requested information, the AOJ substantially complied with the Board's April 2014 remand instructions. See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Initial Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, in its November 2012 decision, the Board summarized and discussed the evidence then of record, including VA treatment records dated from March 2009 to April 2011 and the report of a December 2009 VA psychiatric examination.  The portions of the Board's decision not challenged or addressed in the August 2013 Joint Motion of the parties are hereby incorporated by reference into this decision.  

In this decision, the Board will focus on the parties' concerns as expressed in the August 2013 Joint Motion, and on the pertinent evidence submitted since the November 2012 Board decision.

In the August 2013 Joint Motion, the parties found that, in its November 2012 decision, the Board noted that a VA examiner in December 2009 had "appropriately parsed out the [Veteran's] PTSD symptoms from [his] depressive symptoms because [his depressive symptoms] are not related to [his] service-connected PTSD disability."  However, the parties found "that the Board improperly rejected medical evidence of record subsequent to the December 2009 VA examination that indicates worsening symptoms, particularly Global Assessment Functioning (GAF) scores in the 40's," specifically "January 2010, March 2010, May 2010, and February 2011 VA Licensed Social Worker (LSW) records reveal[ing] diagnoses of PTSD with GAF scores of 40 assigned."  The parties noted that, "[o]f particular relevance, a March 4, 2010 VA LSW treatment record discussed [the Veteran's] military trauma and related symptom severity, diagnosed PTSD, and assigned a GAF score of 40."

The parties further noted that, in its decision, "[t]he Board acknowledged these lower GAF scores and that the LSW did not parse out the depressive disorder symptoms from the PTSD symptoms as had the December 2009 VA examiner."  However, according to the parties, "the Board determined that the GAF score of 40 was assigned on the basis of [the Veteran's] then existing nonservice-connected depressive disorder symptoms even though the March 4, 2010 VA LSW treatment record discussed [the Veteran's] military trauma and related symptom severity and diagnosed him with PTSD," and "then concluded that other GAF scores of record were more reliable evidence of Veteran's functioning without further explanation."  The parties concluded that this determination by the Board "violated [the] Court's holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991), when it rejected the LSW records with lower GAF scores," which "required that the Board 'must consider only independent medical evidence to support their findings rather than provide their own medical judgment in the guise of a Board opinion.'"

The parties therefore determined that remand was "warranted to obtain a new medical opinion regarding the level of disability of [the Veteran] at that time which takes into full consideration the treatment records of the VA LSW."  The parties also determined that the Board "should ensure that all of [the Veteran's] VA treatment records are included in the claims file, particularly the complete March 11, 2009 initial psychiatric evaluation," which appeared to have pages missing at the time of the November 2012 Board decision.  As discussed above, VA has since obtained the March 11, 2009, VA treatment records, and provided the Veteran with the appropriate VA examination in May 2014, in accordance with the Joint Motion.  The May 2014 VA examination was adequate and provided the necessary information to decide the Veteran's claim in this case, as is discussed below.  

In this case, the Board finds that a rating in excess of 30 percent for PTSD has not been warranted at any time since the August 17, 2009, effective date of service connection.

The Veteran's PTSD has been primarily manifested by depressed mood, anxiety, sleeping problems including occasional nightmares, and flashbacks.  Such symptoms, reflected in May 2009 to April 2011 VA medical records, have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with general functioning of the Veteran satisfactory, and routine behavior, self-care, and conversation normal.  In this regard, as noted in the November 2012 Board decision, on December 2009 VA examination, the examiner characterized the Veteran's PTSD symptoms as "mild."  

April 2011 to April 2014 VA treatment records continue to reflect symptomatology of the nature and severity of that contemplated in a 30 percent rating under DC 9411.  Such symptoms have included flashbacks and nightmares occurring a couple times of month, interrupted sleeping, and feeling depressed and anxious.  During this period, during numerous psychiatric therapy visits with a VA staff psychiatrist, the Veteran was consistently noted to have had normal grooming and hygiene, to be fully oriented, and to have appropriate affect and normal memory, thought process, and thought content.  He consistently denied suicidal and homicidal ideation, and was noted to have had no hallucinations, and good impulse control, judgment, and insight.  During this period, his assigned GAF scores were consistently 55, and, beginning in July 2013, were 60.  

The Board notes that on one occasion during this period, on intake with a VA nurse in March 2012, the Veteran was noted to have had a flat affect and, while no abnormal behavior was noted, he reported auditory/visual hallucinations, stating that "they occur once in a while, especially when I am alone."  He also reported paranoid delusions.  However, on examination by his treating VA psychiatrist that same day, the psychiatrist noted that the Veteran had no hallucinations or abnormal thought process or content, his affect was noted to be appropriate, and the Veteran's primary report was that he was "sleeping well most of the time."  Also, on April 2013 and January 2014 VA intake with same nurse and April 2014 intake with a different nurse, the Veteran was noted to have had appropriate affect and no abnormal behavior, and to have reported no hallucinations or delusions.  In view of this evidence together, in the context of the extensive evidence of record as a whole, the Board finds that the Veteran's flat affect and reported hallucinations and delusions on the single occasion on intake in March 2012 does not warrant any rating higher than 30 percent for PTSD.

On May 2014 VA examination, it was noted that it was possible to differentiate what symptoms were attributable to the Veteran's diagnoses of depressive disorder and PTSD.  It was noted that symptoms attributable to PTSD were avoidance of reminders of combat, irritability, and sleep disturbance, and that the symptom of his depression was depressed mood.  However, the examiner stated that the Veteran's depression, although likely having a separate onset from his PTSD symptoms, was now inextricably intertwined with his PTSD and impossible to evaluate separately for effects on functioning.  The examiner opined that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's psychiatric symptoms were depressed mood, anxiety, chronic sleep impairment, and mild memory loss, and periods of depression.  

On objective examination, the Veteran was a casually dressed, appropriately groomed, alert man, and oriented for time, place, and person.  He made eye contact reluctantly but displayed behavior otherwise appropriate to the interview setting.   His mood was sad and affect congruent.  He did not report current suicidal or homicidal ideation, intent, or plan.  Speech was sparse, accented but understandable, with normal prosody.  His thinking was logical and goal oriented. There were no indications of formal thought disorder.  He did not report hallucinations or delusions.  He reported difficulty with both long and short term recall, but that they were are grossly intact.  Attention and concentration appeared to be mildly impaired (he was anxious to leave the examination room).  He did not report any difficulty maintaining personal hygiene or managing diet, or other activities of daily living, but relied on his daughters to manage his banking.  Judgment and insight were present.

The VA examiner noted the Veteran's counseling sessions with a social worker, which ended in July 2011, and the assigned GAF scores of 40 during those sessions.  In commenting about the Veteran's disability level for the period from August 17, 2009, to March 25, 2010, that took into full consideration the January 2010, March 2010, May 2010, and February 2011 treatment records of the VA licensed social worker, the examiner noted that, during the period in question, the Veteran was being treated by his regular outpatient psychiatrist, who assigned GAF scores of 50 or 55 concurrent with the social worker's GAF scores of 40.  The examiner noted that DSM-IV guidelines state, regarding a GAF score of 40 or lower: "some impairment in reality testing or communication (speech is at times illogical obscure or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family and is unable to work...)."  The examiner stated that, in reviewing the social worker's notes, it appeared that the Veteran was worried about family matters during the relevant period but was constructively involved in those matters, e.g. going to visit two of his daughters in Florida as noted in October 2010 where he felt "needed and productive," and caring for his daughter's baby in March 2011. The examiner further noted that these observations did not appear to be consistent with a GAF score of 40, and that, although the Veteran's depressive symptoms were currently impossible to evaluate separately from his PTSD symptoms for their effect on functioning, he was not reporting significant social impairment during that period.

The examiner explained that the Veteran's most recent GAF score, assigned by his outpatient psychiatrist, was 55, and he would likely be assigned the same score currently.  The examiner concluded that, based on the foregoing, the Veteran's level of disability between August 2009 and March 2010 was best characterized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."   

Thus, the May 2014 VA examiner, while able to separate the Veteran's symptoms of his service-connected PTSD from those of his depressive disorder, was unable to determine the separate impact of each on the Veteran's level of functioning; nonetheless, the examiner opined that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Such level of impairment is contemplated in the criteria for a 30 percent rating under DC 9411.  

The Board finds the May 2014 VA examiner's report and opinions to be persuasive.  The examiner was a psychologist who reviewed and discussed the evidence of record and thoroughly examined the Veteran.  The examiner also provided persuasive rationales for his opinions, citing to the appropriate diagnostic criteria and the evidence in the Veteran's case.  

Also, in accordance with the August 2013 Joint Motion and April 2014 Board remand instructions, the examiner noted the Veteran's August 2009 to March 2010 counseling sessions with a social worker, and the assigned GAF scores of 40 during those sessions, and commented about the Veteran's disability level for the period from August 17, 2009, to March 25, 2010, taking into full consideration the January 2010, March 2010, May 2010, and February 2011 treatment records of the VA licensed social worker.  The examiner concluded that the Veteran's level of disability between August 2009 and March 2010 was actually less than that found on the current examination: best characterized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."   

The Board finds the examiner's determination of the Veteran's disability level between August 2009 and March 2010, despite his low GAF scores assessed by his licensed social worker during that period, to be persuasive.  The examiner specifically took into account the relevant fact that, during the period in question, the Veteran was being treated by his regular outpatient psychiatrist, who assigned GAF scores of 50 or 55 concurrent with the social worker's GAF scores of 40.  The examiner also specifically assessed the Veteran's functioning and his given GAF scores during this period in view of the DSM guidelines, noting that even the licensed social worker's own observations did not appear to be consistent with a GAF score of 40.  The examiner explained that, although the Veteran's depressive symptoms were currently impossible to evaluate separately from his PTSD symptoms for their effect on functioning, he had not been reporting significant social impairment.  As an example, the examiner noted that, inconsistent with the criteria for a GAF score of 40, it appeared that the Veteran was worried about family matters during the relevant period and was constructively involved in those matters.  

The Board notes that, in addition to the assigned GAF scores of 40 from his licensed social worker discussed above, the Veteran's assigned GAF scores have ranged from 50 to 65 on evaluation.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130; The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

The Board finds that mild symptoms such as depressed mood and mild insomnia, as well as moderate difficulty in occupational and social functioning, are contemplated in the criteria for a 30 percent rating, which explicitly contemplates depressed mood and sleep impairment and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the extent that any assigned GAF score of 50 might indicate symptoms or occupational impairment more severe than that discussed above, the Board finds such evidence, alone, to be far less probative in describing the nature and severity of the Veteran's PTSD symptomatology and resulting impairment than the numerous outpatient records, and the December 2009 and May 2014 VA examination reports, explicitly noting the Veteran's symptomatology and functional impairment as discussed above.

Thus, given the evidence as a whole, the record reflects that the Veteran's PTSD has been primarily manifested by depressed mood, anxiety, sleeping problems including occasional nightmares, and flashbacks, resulting in no greater occupational and social impairment than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with general functioning satisfactory, and routine behavior, self-care, and conversation normal.  Neither the nature and severity of such PTSD symptoms, nor their resulting functional impairment, approximate the criteria for any higher rating than 30 percent under DC 9411.  

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, the assigned rating is adequate, as the Veteran's symptomatology is adequately contemplated in the applicable rating criteria.  As noted above, his PTSD symptomology and its resulting occupational and social impairment are adequately contemplated in the criteria for a 30 percent rating under DC 9411.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the Veteran has not asserted, and the evidence does not reflect, that his PTSD combined with any other of his service-connected disabilities produces an unusual or exceptional disability picture.  The Board thus finds that the rating schedule is adequate, even in regard to the collective and combined effect of all service-connected disabilities, and referral for extraschedular consideration is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  In December 2009, the Veteran reported that he retired in 1985 due to health problems unrelated to any symptoms of PTSD, and on May 2014 VA examination he reported that he stopped working in 1985 because of a physical injury, not because of psychiatric symptoms, and that he did not attribute his subsequent unemployment to PTSD or depression.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating in excess of 30 percent for PTSD is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


